Title: To George Washington from Oliver Wolcott, Jr., 23 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Sir.
          Phila. July 23d 1796
        
        I have had the honour to receive your favours dated July 13th 18th & 20th and shall punctually obey your directions.
        The money mentioned by Judge Addison was paid to me; in addition to the advances requested by Mr Kitt I have paid Captain Tingey for freight of Wine £66.13.4 Currency or Dolls. 177 77/100—the duties have not yet been demanded—I shall pay Mr McEuen as soon as I can see him.
        I know of nothing to communicate to the President which he will not receive from other quarters. the public mind appears to be generally tranquil & satisfied.
        I wrote a private Letter dated about the 9th or 11th instant,

but as I kept no copy, I may be mistaken—the Letter was on two sheets of paper & contained an acknow[ledgement] of your Letters of the 4th & 6th instant—I mention this merely that it may be known whether it went safely. I have the honour to be with perfect respect Sir, your most obedt servant
        
          Oliver Wolcott Jr
        
      